IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ROBERT SCHANNE                   : No. 114 MM 2014
                                 :
                                 :
           v.                    :
                                 :
                                 :
JENNA ADDIS                      :
                                 :
                                 :
PETITION OF: UNITED STATES COURT :
OF APPEALS FOR THE THIRD CIRCUIT :


                                        ORDER


PER CURIAM
      AND NOW, this 2nd day of September, 2014, the Petition for Certification of

Question of Law submitted by the United States Court of Appeals for the Third Circuit is

GRANTED. This Court shall consider the following issue:


      Does the absolute judicial privilege apply to an allegation of sexual
      misconduct against a teacher by a former student, which allegation was
      made prior to the commencement of any quasi-judicial proceeding and
      without an intent that the allegation lead to a quasi-judicial proceeding?



      The parties shall submit updated briefs in accordance with a briefing schedule

established by the Prothonotary. The matter shall be listed for oral argument.